Judge Collett
delivered the opinion of the court:
The main, principal question to be decided is, are the decree and judgment obtained against Hollister, pending the petition for divorce, preferable liens over the decree for alimony ? Where the object of a suit, in law or in equity, is to recover specifically a described piece of real estate, the pendency of the suit is held to be notice to all the world of the claim, and a final judgment or decree in his favor overreaches intermediate purchases, that is, purchases made pending the suit. 5 Ohio, 462; 1 Johns. Ch. 566. So, if the suit be against a trustee, to' affect his title to land as trustee, and a final decree be rendered to that effect, the land is bound from the service of process. We know of no cases going further than these.
This bill alleges no claim to any specific tract of land, nor does it ask alimony to be decreed by way of annuity upon the real estate of the husband, in general terms. The court make such decrees without specific prayers in the bill, charging the rents and profits of land with alimony. But no reason is perceived why such charge should operate as a lien, until the decree is pronounced fastening it upon a particular property.
The statute laws of the state give to judgments and decrees, for the payment of money, liens on real estate, according to -established priorities. This is but a decree for the payment of money, and its priority must stand upon the general law. It is subsequent in date to one judgment and to a decree, upon which *165the sale on legal process was effected. The preference is with those, consequently the defendant has the better title. .
The exceptions to the documents offered by the defendant in evidence, and received by the court, are very imperfectly stated. They are technical in character, and may not, on another trial, touch the true merits. As the court erred on the principal question, we grant a new trial, the cost to abide the event of the suit.